RESOLUCIÓN
Mediante resolución de 30 de diciembre de 1983 suspen-dimos al Lie. Fermín B. Arraiza Miranda del ejercicio de la abogacía y el notariado hasta que satisficiera las sumas adeu-dadas por él al Colegio de Abogados.
El Lie. Govén D. Martínez Suris, Director de la Oficina de Inspección de Notarías, nos informa que el Lie. Arraiza Miranda ha continuado ejerciendo la notaría a pesar de estar suspendido conforme nuestra resolución de 30 de diciembre de 1983. Indica también que no ha entregado su obra notarial. Proceda el Alguacil del Tribunal a incautarse inmediata-mente de su obra notarial para ser entregada al Director de Inspección de Notarías.
Publíquese y remítase copia al Secretario de Justicia para la acción que estime correspondiente. 4 L.P.R.A. see. 740.
Lo acordó el Tribunal y certifica el señor Secretario General. Todos los señores Jueces de este Tribunal participaron por regla de necesidad.
(Fdo.) Bruno Cortés Trigo

Secretario General